Title: To James Madison from Edwin C. Holland, 15 November 1822
From: Holland, Edwin C.
To: Madison, James


                
                    Sir,
                    Charleston Novr. 15th. 1822.
                
                Under cover of this, I take the liberty of presenting to you a Pamphlet that I have recently published. It is upon a subject deeply interesting to us, in this section of the Union, more particularly from the excitement that now exists among us. The important public services that you have rendered to our common Country endear you to the affections of every American and to none more since[re]ly than to Yr. obdt. Servt. & fellow Citizen
                
                    Edwin C. Holland
                
            